TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00037-CV


Mark D. Bogar, M.D.; and Healthsouth of Austin, Inc. d/b/a Healthsouth Rehabilitation
Hospital of Austin, Appellants

v.

Dolores G. Esparza, Individually and as Administrator of the Estate of Katherine G.
Guerrero, Deceased; Fernando Guerrero; Sofia G. Butschy; Gilberto Guerrero; Antonio
Guerrero; Rosie G. Garza; Benito Guerrero; Josey G. Selvera and Frances G. Faz,
Appellees


FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY, NO. 82,917-A,
HONORABLE GUY S. HERMAN, JUDGE PRESIDING


O R D E R
PER CURIAM 
		Appellant Healthsouth of Austin, Inc., d/b/a Healthsouth Rehabilitation Hospital of
Austin has filed a motion to dismiss its portion of this appellate cause.  No party has filed opposition
to this motion.  We grant the motion and dismiss Healthsouth's  portion of this appellate cause.  This
appellate cause shall proceed with respect to all other parties and  shall be restyled Mark D. Bogar,
M.D. v. Dolores G. Esparza, Individually and as Administrator of the Estate of Katherine G.
Guerrero, Deceased; Fernando Guerrero; Sofia G. Butschy; Gilberto Guerrero; Antonio Guerrero;
Rosie G. Garza; Benito Guerrero; Josey G. Selvera and Frances G. Faz.
		It is ordered June 22, 2007.

Before Justices Patterson, Pemberton and Waldrop